June 24, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
                    KIM-HUONG T. HUNYHG, Appellant

NO. 14-14-00418-CV                          V.

   HOUTEX CITY ALLSTAR REALTY, LLC D/B/A RE/MAX MEMORIAL
         REALTY AND PETER B. MERRITT, LLC, Appellees
                ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the
order signed by the court below on March 3, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.